DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 11, 2021 has been entered.
Claims 6-7 are cancelled, and claims 1-4, 8 and 16-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 17, the recitation “heat transfer fins disposed at the upper stage section and the lower stage section adjacent to each other” is indefinite, since claim 16 recites “a middle stage section” between the “the lower stage section” and “the upper stage section” in lines 6-7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-19 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al. (7,065,982).
	Schmid et al. (annotated Figure 6, next page) discloses a refrigerator (column 3, lines 53-65) comprising a heat exchanger E, the heat exchanger E comprising:
a plurality of heat transfer fins 10 continuously arranged in multiple stages (five shown) from a windward side (bottom) to a leeward side (top), wherein an upper stage section includes some of the multiple stages, a middle stage section includes some of the multiple stages, and a lower stage section includes some of the multiple stages, wherein the lower stage section is on the windward side (below) of the middle stage section and the middle stage section is on the windward side (below) of the upper stage section,
	wherein the heat transfer fins 10 disposed at different stages of the upper stage section and the middle stage section adjacent to each other are offset in a column direction (i.e. left to right) from a plane’s perspective;
wherein heat transfer fins 10 positioned on the upper stage section are spaced apart from each other at a second fin pitch and heat transfer fins 10 positioned on the middle stage section are spaced apart from each other at a third fin pitch larger than the second fin pitch, and


    PNG
    media_image1.png
    700
    1275
    media_image1.png
    Greyscale


wherein heat transfer fins 10 disposed in the lower stage section adjacent to each other in a direction from the windward side to the leeward side are aligned with each other in the column direction.
Regarding claim 17, as best understood, Figure 6 (annotated, above) discloses the heat transfer fins 10 disposed at the upper stage section adjacent to each other are offset by a first distance in the column direction.
Regarding claim 18, Figure 6 (annotated, above) discloses the heat transfer fins 1 positioned in the lower stage section are spaced apart from each other at a first fin pitch, and the second fin pitch is smaller than the first fin pitch.
Regarding claim 19, Figure 6 (annotated, above) discloses the heat transfer fins 10 disposed at the upper stage section adjacent to each other among the heat transfer fins 10 spaced apart from each other by the second fin pitch are offset by a predetermined distance in the column direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (7,065,982) in view of Ono (JP 2006-275376).
	Schmid et al. discloses all the claimed limitations except a leeward side end portion of each of the plurality heat transfer fins 10 is folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 10 is not folded with respect to the air flow direction.
Ono (Figures 1 and 5) discloses a heat exchanger 1 comprising:
	a plurality of heat transfer fins 6a continuously arranged in multiple stages (two shown in Figure 1) from a windward side (outer) to a leeward side (inner),
	wherein a leeward side end portion a (Solution, second sentence) of each of the plurality of heat transfer fins 6a folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 6a is not folded with respect to the air flow direction for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Schmid et al. a leeward side end portion of each of the plurality of heat transfer fins folded obliquely with respect to an air flow direction and a 
It would have been obvious to one of ordinary skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  In the modification by Ono, only two possibilities exist when one end portion of the fin 6a is folded: 1) the windward end portion or 2) the leeward end portion.  Therefore, when only the leeward side end portion of the fins 10 of Schmid et al. are folded, the claim limitations are met.
	Regarding claim 21, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a folded portion at any desired angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the angle of the folded portion affects the heat transfer and/or pressure drop as recognized in Figure 5 of Ono.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (7,065,982) in view of Salamon (2012/0012284).
	The device of Schmid et al. lacks windward side end portions of the heat transfer fins 10 of the upper stage section and leeward side end portions of the heat transfer fins 10 of the lower stage section are spaced apart from each other by less than 1 mm in a vertical direction.
	Salamon (Figures 1-2 and 5D) discloses a heat exchanger 100 comprising:
	a plurality of heat transfer fins 110 continuously arranged in multiple stages 125, 127 from a windward side to a leeward side,

	wherein windward side end portions 137 of the heat transfer fins 110 of the leeward stage 127 and leeward side end portions 135 of the heat transfer fins 110 of the windward stage 125 are spaced apart from each other from zero (Figure 5D) to about five times a fin pitch 145 (Figure 2, paragraph 25) for the purpose of achieving a desired heat transfer and/or pressure drop (paragraph 24).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Schmid et al. windward side end portions of the heat transfer fins of the leeward stage and leeward side end portions of the heat transfer fins of the windward stage spaced apart from each other from zero to about five times a fin pitch for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Salamon.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongo et al. (JP 9-159311) in view of Ono (JP 2006-275376).
	Hongo et al. (annotated Figure 1, next page) discloses a refrigerator 1 (Figure 2) comprising a heat exchanger 9, the heat exchanger 9 comprising:
a plurality of heat transfer fins 23 continuously arranged in multiple stages (five shown in Figure 1) from a windward side (bottom) to a leeward side (top), wherein an upper stage section includes some of the multiple stages and a lower stage section includes some of the multiple stages, wherein the lower stage section is on the windward side of the upper stage section,
	wherein the heat transfer fins 23 disposed at the upper stage section and the lower stage section adjacent to each other are offset (shaded) in a column direction from a plane perspective;

    PNG
    media_image2.png
    857
    858
    media_image2.png
    Greyscale


wherein the heat transfer fins 23 disposed in the lower stage section adjacent to each other in a direction from the windward side to the leeward side are aligned with each other in the column direction;
but does not disclose a leeward side end portion of each of the plurality heat transfer fins 23 is folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 23 is not folded with respect to the air flow direction;
wherein each of the heat transfer fins 23 includes body portions positioned on the windward side and folded portions formed by being folded from the leeward side end portions of the body portions, and
wherein the folded portion is folded at an angle of no less than 5 degrees and no more than 15 degrees with respect to the body portion.

	a plurality of heat transfer fins 6a continuously arranged in multiple stages (two shown in Figure 1) from a windward side (outer) to a leeward side (inner),
	wherein a leeward side end portion a (Solution, second sentence) of each of the plurality of heat transfer fins 6a folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins 6a is not folded with respect to the air flow direction for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Hongo et al. a leeward side end portion of each of the plurality of heat transfer fins folded obliquely with respect to an air flow direction and a windward side end portion of each of the plurality of heat transfer fins is not folded with respect to the air flow direction for the purpose of improving heat transfer as recognized by Ono.
It would have been obvious to one of ordinary skill in the art to try - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).  In the modification by Ono, only two possibilities exist when one end portion of the fin 6a is folded: 1) the windward end portion or 2) the leeward end portion.  Therefore, when only the leeward side end portion of the fins 23 of Hongo et al. are folded, the claim limitations are met.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a folded portion at any desired angle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In this instance, the angle of the folded portion affects the heat transfer and/or pressure drop as recognized in Figure 5 of Ono.
Ex parte Masham, 2 USPQ2d 1647 (1987).  Arguendo, Figure 2 of Hongo et al. discloses refrigerator 1.
Regarding claim 2, Figure 1 (annotated, page 8) of Hongo et al. discloses the heat transfer fins 23 disposed at the upper stage section and the lower stage section adjacent to each other are offset by a first distance in the column direction.
Regarding claim 3, Figure 1 (annotated, page 8) of Hongo et al. discloses the heat transfer fins 23 positioned in the lower stage section are spaced apart from each other at a first fin pitch, and the plurality of heat transfer fins 23 positioned in a stage on the leeward side (upper stage section) are spaced apart from each other at a second fin pitch smaller than the first fin pitch.
Regarding claim 4, Figure 1 (annotated, page 8) of Hongo et al. discloses the heat transfer fins 23 disposed at the upper stage section spaced apart from each other by the second fin pitch are offset by a predetermined distance in the column direction.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hongo et al. (JP 9-159311) in view of Ono (JP 2006-275376) as applied to claims 1-4 above, and further in view of Salamon (2012/0012284).
	The combined teachings of Hongo et al. and Ono lacks windward side end portions of the heat transfer fins 23 of the upper stage section and leeward side end portions of the heat transfer fins 23 of the lower stage section are spaced apart from each other by less than 1 mm in a vertical direction.

	a plurality of heat transfer fins 110 continuously arranged in multiple stages 125, 127 from a windward side to a leeward side,
	wherein the heat transfer fins 110 disposed in the stages 125, 127 are offset in a column direction (windward to leeward direction) from a plane perspective;
	wherein windward side end portions 137 of the heat transfer fins 110 of the leeward stage 127 and leeward side end portions 135 of the heat transfer fins 110 of the windward stage 125 are spaced apart from each other from zero (Figure 5D) to about five times a fin pitch 145 (Figure 2, paragraph 25) for the purpose of achieving a desired heat transfer and/or pressure drop (paragraph 24).
	It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in the combined teachings of Hongo et al. and Ono windward side end portions of the heat transfer fins of the leeward stage and leeward side end portions of the heat transfer fins of the windward stage spaced apart from each other from zero to about five times a fin pitch for the purpose of achieving a desired heat transfer and/or pressure drop as recognized by Salamon.

Response to Arguments
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in light of the claim cancellation.
The anticipatory rejections in view of Hongo et al. (JP 9-159311) are withdrawn in light of the claim amendments.

Counsel’s remarks (page 14) that “In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. (emphasis added)”  
In this respect, the Examiner deems applicants being one of ordinary skill in the art would readily understand the statement “the angle of the folded portion affects the heat transfer and/or pressure drop as recognized in Figure 5 of Ono.”  Counsel opines to disagree, yet alleges “criticality of the angle for the bend” by further explaining a fundamental concept in heat transfer.  The Examiner submits, there is no criticality in changing the angle of the bend portion of the fin to adjust the pressure drop and/or heat transfer.  One of ordinary skill in the art of heat exchanger design clearly understands the amount of obstruction in a flow path or angle of the bend portion of the fin increases pressure drop while at the same time increases heat transfer.  Thus, the specific angle of the bend portion of the fin is an obvious design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763